Citation Nr: 1814398	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-09 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon

THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from October 14, 2009 to October 15, 2012, 20 percent from October 15, 2012 to August 31, 2017, and 10 percent therafter (excluding a period from October 25, 2012 to August 31, 2017 the Veteran was assigned a temporary 100 percent rating for convalescence) for lumbar spine status post laminectomy with IVDS.

2.  Entitlement to an increased rating in excess of 10 percent for right knee osteoarthritis (right knee disability).

3.  Entitlement to an increased rating in excess of 10 percent for left knee osteoarthritis (left knee disability).

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1977 to December 1985, from February 2003 to June 2003, and from February 2008 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that for the Veteran's back disability, the Veteran is in receipt of staged ratings in which the September 2010 rating decision granted the Veteran a 10 percent disability rating.  A November 2013 rating decision increased the Veteran's rating to a 20 percent rating, and assigned a temporary 100 percent rating for convalescence, and an August 2017 rating decision subsequently decreased the Veteran's disability rating to 10 percent disabling.  

The Board notes that the August 2017 examinations were received after the 2016 Supplemental Statement of the Case, however, the Veteran has submitted a waiver of RO consideration of this evidence, thus, the Board can proceed with the appeal.

FINDINGS OF FACT

1.  For the period beginning October 14, 2009 to October 15, 2012, the Veteran's back disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, with no evidence of tenderness, muscle spasms, guarding, or ankylosis; nor has the evidence shown any objective neurological abnormalities.

2.  For the period beginning October 15, 2012 to October 25, 2012, the Veteran's back disability manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with no evidence of muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour, and no ankylosis.  Nor has the evidence shown any objective neurological abnormalities.

3.  For the period from January 1, 2013 to August 31, 2017, the Veteran's back disability manifested by forward flexion of the thoracolumbar spine 30 degrees or less with pain, with no evidence of ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS); but, the Veteran had functional loss of weakened movement, excess fatigability, pain on movement, pain on weight-bearing, guarding, lack of endurance, and incoordination.

4.  From August 31, 2017, the Veteran's back disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees with pain, but no muscle spasm, guarding, or localized tenderness, and no ankylosis, or incapacitating episodes due to intervertebral disc syndrome (IVDS), but with functional loss on use and weight bearing.  Nor has the evidence shown any objective neurological abnormalities.

5.  The most probative evidence of record shows that the Veteran's right knee disability has manifested by painful motion and pain on use, extension limited to 0 degrees, flexion limited to 110 degrees at its worst, but no locking, ankylosis, recurrent subluxation or instability, and no functional loss resulting in limitation of motion.

6.  The most probative evidence of record shows that the Veteran's left knee disability has manifested by painful motion and pain on use, extension limited to 0 degrees, flexion limited to 105 degrees at its worst, but no locking, ankylosis, recurrent subluxation or instability, and no functional loss resulting in limitation of motion.

CONCLUSIONS OF LAW

1.  For the period beginning October 14, 2009 to October 15, 2012, the criteria for a rating in excess of 10 percent for service-connected lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2017).

2.  For the period beginning October 15, 2012 to October 25, 2012, the criteria for a rating in excess of 20 percent for service-connected lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2017).

3.  For the period beginning January 1, 2013 to August 31, 2017, the criteria for a 40 percent rating for service-connected lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2017).

4.  From August 31, 2017, the criteria for a 20 percent rating for service-connected lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).

5.  The criteria for a rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, (2017).

6.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided herein, VA provided adequate notice in a letter sent to the Veteran in October 2009.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its duty to assist the Veteran.  Service treatment records, private treatment records identified by the Veteran, and VA medical treatment records, have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Additionally, VA examinations were conducted in February 2010 and February 2013, February 2016, and August 2017.  The Board notes that in his January 2014 VA Form 9, the Veteran contended that his 2013 knee examination was inadequate. The Board notes that he was afforded VA examinations again in February 2016, October 2016, and August 2017.  The examiners made all required clinical findings and provided sufficient information.  38 C.F.R. § 3.159 (c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes, and VA has met its duty to assist in obtaining VA examinations or medical opinions with respect to the issues on appeal. 

Increased Ratings Generally

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 
If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Pyramiding, the evaluation of the same disability under various diagnoses, is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id; see also 38 C.F.R. § 4.4. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Increased Rating for Lumbar Spine

The Veteran's back disability has received staged rating over the course of the appeal period, from October 14, 2009 to October 15, 2012, he was assigned a 10 percent disability rating, from October 15, 2012 to August 31, 2017, he received a 20 percent disability rating (excluding a period of a temporary total rating for convalescence after surgery) and from August 31, 2017 has been evaluated as 10 percent disabling. Prior to August 31, 2017, his low back disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective August 31, 2017, his rating code was switch to Diagnostic Code 5242-5243, governing intervertebral disc syndrome (IVDS).   

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2017).

Diagnostic Codes 5237 and 5242 are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease. Under Diagnostic Code 5237, the following ratings apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Under Diagnostic Code 5243, Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, and a 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In the present case, the Veteran is seeking a higher disability evaluation for his back condition contending that his condition is worse.  After a review of the evidence of record, the Board finds that staged ratings are appropriate as the Veteran's back condition has increased and decreased in severity throughout the appeal period.  A discussion of the relevant evidence supporting the Board's conclusion is detailed below.  Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

	Factual Background

Prior to filing his claim in October 2009, a December 2008 x-ray of the Veteran's spine showed mild multilevel degenerative disc disease, most notably affecting T11-T12 and L4-L5 disc spaces. 

In February 2010, the Veteran received a VA examination of his back.  The examiner noted that the Veteran stands and walks fully erect, without any limping, and that the Veteran does not use any assistive device.  The examiner further noted that the Veteran can toe walk and heel walk several steps across the floor without difficulty.  Palpation of the lower back revealed no scoliosis and no increased lordosis.  The examiner noted a scar in the lumbar area that was non-tender, no swelling, no tenderness, and no spasms.  ROM findings revealed flexion of the lower back limited to 68 degrees, 68 degrees, and 70 degrees, with some slight pain at the end of range of motion, but no evidence of any fatigue, lack of endurance, or weakness.  The examiner further found that extension of the lower back was limited to 15 degrees, with some discomfort, and additional measurements yielded 14 degrees and 14 degrees.  Rotation to the left was limited to 68 degrees, 68 degrees, and 64 degrees, and rotation to the right was limited to 70 degrees, 66 degrees, and 66 degrees.  Lateral leaning to the left was limited to 18 degrees, 16 degrees, and 18 degrees, and lateral leaning to the right was limited to 20 degrees, 20 degrees, and 18 degrees.  The examiner noted that there was some discomfort at the extreme of these motions.  After a review of the Veteran's lumbar spine films, the examiner noted evidence of a laminectomy having been performed at the L4-5 level or L5-Sl level, and some mild narrowing at the L5-Sl disc space, but otherwise normal.  The examiner opined that the Veteran was without discogenic symptoms, and that he has some mild residual muscular symptoms from his previous lumbar spine surgery.  

On October 15, 2012, the Veteran complained of low back pain down both legs.  The examiner noted that the Veteran walked with an antalgic gait, and that the Veteran had lumbar tenderness.  ROM findings showed flexion limited to 60 degrees, extension limited to 25 degrees, right side bend limited to 25 degrees, and left side bend limited to 25 degrees.  The examiner's report appears to contain additional ROM findings to include flexion limited to 40 degrees, extension limited to 12 degrees, right side bend limited to 10 degrees, and left side bend limited to 15 degrees; however, the report is unclear as to whether these findings are reductions in ROM due to pain or otherwise.  An MRI revealed numerous changes in the Veteran's lumbar spine including bilateral L4-S1 stenosis, and a left sided L5- S1 disc herniation.

Subsequently, on October 25, 2012, the Veteran had back surgery, specifically, a decompression L4 through S1 including revision at L4-L5 and L5-Sl left disk excision.

On February 8, 2013, the Veteran received another VA examination of his back.  The Veteran complained of pain, rating his pain at a level of 2 to 3 out of 10 day-to-day and that it will flare to 8 to 9 out of 10 a couple of times a day.  The Veteran noted that prior to surgery in October, the pain was 10 out of 10.  The Veteran also noted that the pain is across his low back center, and left and right side, but it does not go down his legs.  The Veteran reported that he is not taking pain meds in an effort to avoid narcotics, and that he does not use a cane or crutch when he walks; however, he does use his arms to help him get up out of a chair, and he uses a back brace occasionally.  The Veteran further reported that his range of motion is much diminished, particularly when bending over, he has a loss of reflexes in Achilles, he struggles to put on socks and tie his shoes, and getting out of automobiles is difficult.  With regard to flare-ups, the Veteran reported that his back is stiff and sore all the time, and that his flare-ups are very short lasting, with sharp pains, that he gets throughout the day causing him to have to stop for a moment until it passes.  

The examiner noted ROM findings of flexion limited to 55 degrees with painful motion beginning at 20 degrees.  Extension was limited to 15 degrees, with painful motion beginning at 10 degrees.  Right and left lateral flexion were both limited to 20 degrees, with painful motion beginning at 15 degrees; and right and left lateral rotation was limited to 30 degrees, with painful motion beginning at 15 degrees.  The examiner further noted functional loss of less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner also noted that the Veteran had tenderness of his lumbar muscles, but no guarding or muscle spasm, and no IVDS.  The examiner further noted that the Veteran uses a back brace occasionally, and that he has a scar not painful or unstable.  

In January 2014, the Veteran complained of back pain with radiation of numbness and weakness down his right leg.  The Veteran had an MRI which revealed the following findings: L4-5 with interval posterior decompression with enhancing scar, new postoperative changes at the L5-S1 level with significant residual disk herniation, and mild bilateral L4-5 and L5-S1 foraminal stenosis. 

On February 2, 2016, the Veteran received a VA examination in which the Veteran was diagnosed with Degenerative Arthritis of the Spine and IVDS.  The Veteran reported having daily low levels of pain with episodes of sharp pain when standing up.  He avoids any lifting to avoid a recurrence of his previous symptoms.  He reported having occasional episodes of radiating pain into the right buttocks, which seems to come on by prolonged sitting.  The Veteran further reported that he experiences flare-ups 1 to 2 times a week and that it takes a few hours for his pain to subside back down to baseline levels.  He reported that during an aggravation, it is difficult for him to tie his shoes or bend to pick something up, and that he will rely on his wife to help him with such activities.  He does not use any braces or assistive devices.  

Range of motion showed forward flexion limited to 50 degrees, extension limited to 15 degrees, right lateral flexion limited to 15 degrees, left lateral flexion limited to 20 degrees, and right and left lateral rotation both limited to 30 degrees.  The examiner noted that range of motion contributes to functional loss due to pain and stiffness causing a decrease in range of motion.  The examiner further noted that the Veteran exhibited pain with all ROMs and that pain caused functional loss.  The examiner found evidence of pain with weight-bearing, and that there was tenderness to palpation over L4-S1 spinous processes, right SI joint and right gluteus maximus.  The Veteran had no additional loss of function or range of motion after repetitive use testing; however, pain, lack of endurance, and incoordination limited functional ability with flare-ups causing a reduction in range of motion to 45 degrees for forward flexion, 10 degrees for extension, right and left lateral flexion both were limited to 15 degrees, and right and left lateral rotation both were limited to 25 degrees.  The examiner noted that the Veteran has guarding and localized tenderness, but neither resulted in an abnormal gait or abnormal spinal contour, and no muscle spasms.  

Further, the examiner found no evidence of ankylosis, or other neurologic abnormalities or findings related to a thoracolumbar spine condition.  With regard to functional impact, the examiner found that the Veteran would not be well-suited for labor-intensive employment requiring repetitive bending, twisting, lifting, carrying, walking, and standing, but would be able to perform light to sedentary employment given his lumbar spine objective findings.

On August 31, 2017, the Veteran received another VA examination of his back.  The Veteran reported that he has daily low back pain as well as some bilateral "buttock" area pains.  ROM findings showed forward flexion limited to 70 degrees, extension limited to 20 degrees, right and left lateral flexion limited to 15 degrees, and right and left lateral rotation both limited to 15 degrees.  The examiner noted that pain causes functional loss, there is evidence of pain with active range of motion testing and weight-bearing, and that pain limits functional ability with repeated used over time, but not weakness, fatigability or incoordination.  The Veteran exhibited no additional functional loss after three repetitions, no flare-ups, no guarding, no muscle spasms, and no ankylosis.  The examiner further found that the Veteran does not use an assistive device, he had no prescribed bedrest for his IVDS, no painful scars, and no other neurologic abnormalities or findings related to a lumbar spine condition.  The examiner also noted that with regard to functional impact, the Veteran would be unable to do physically active occupations that require bending, lifting, or carrying, and that sedentary work would be feasible.  

      Legal Analysis

In evaluating the evidence, the Board finds that based upon the evidence of record, the Veteran's back disability necessitates staged ratings as his condition increased and decreased in severity throughout the appeal period. Initially, the record contains no evidence that the Veteran ever required bedrest prescribed by a physician or had any incapacitating episodes thus, the Board finds that the appropriate Diagnostic Code to evaluate the Veteran's low back condition for the entire appeal period is Diagnostic Code 5237.  Having determined the appropriate Diagnostic Code, the Board further finds that the appropriate staged ratings for the Veteran's low back disability are a 10 percent rating for the period from October 14, 2009 to October 15, 2012, a 20 percent rating from October 15, 2012 to October 25, 2012, a 40 percent rating from January 1, 2013 to August 31, 2017, and a 20 percent rating thereafter. As noted, the Veteran is in receipt of a total rating for convalescence during the period from October 25, 2012 to January 1, 2013, thus, no higher rating can be assigned for this period. In sum, the Board finds that higher ratings are warranted for the periods from January 1, 2013 onward, but not the prior staged periods.

With regard to the period beginning from October 14, 2009, to October 15, 2012, the evidence shows that the Veteran's forward flexion was limited to 68 degrees, 68 degrees, and 70 degrees, on repetitive testing.  This range of motion equates to a 10 percent rating under the rating code. With regard to the combined range of motion, the Board notes that the examiner provided additional range of motion findings for extension, left and right lateral flexion, and left and right rotation; however, the examiner's findings for left and right lateral rotation appear to be for the Veteran's cervical spine.  Normal left and right lateral rotation for the thoracolumbar spine is zero to 30 degrees, while normal rotation for the cervical spine is zero to 80 degrees.  The examiner's findings included rotation to the left limited to 68 degrees, 68 degrees, and 64 degrees, and rotation to the right limited to 70 degrees, 66 degrees, and 66 degrees.  As these findings do not coincide with rotation of the thoracolumbar spine but appear to relate to the Veteran's cervical spine, the Board is unable to determine a combined range of motion exactly for the Veteran's thoracolumbar spine for rating purposes.  However, excluding range of motion for rotation of the lumbar spine, the combined range of motion findings equaled 116 degrees, thus, it is unlikely that when the range of motion for rotation were added the total would be less than 120 degrees combined as required for a higher rating under the Diagnostic Code, thus, the Board finds that a higher rating on this basis is not warranted. In addition to the ROM findings for forward flexion which can be attributed to the Veteran's lumbar spine, the examiner found no evidence of swelling, tenderness, and no muscle spasms, and noted that the Veteran walked fully erect without limping and did not use an assistive device.  The examiner also did not find pain on movement, only discomfort, and noted that the Veteran was without discogenic symptoms.  After reviewing the Veteran's spine films, the examiner noted evidence of the Veteran's previous laminectomy, and that there was mild narrowing at the L5-S1 disc space, but otherwise, the films were normal. A higher rating is not warranted for this period under the Diagnostic Code criteria, and the Board finds that no additional compensation is warranted for this period based on functional loss. The evidence shows slight pain, discomfort, and no significant limitation of motion, no flare-ups, normal gait, and no other indication of functional loss. Accordingly, there is no evidence to support a rating higher than 10 percent disabling for the Veteran's lumbar spine disability for the period from October 14, 2009 to October 15, 2012.

On October 15, 2012 during a physician visit, an MRI report revealed numerous changes in the Veteran's spine.  ROM findings showed a decrease in ROM to include flexion limited to 60 degrees, but limited to 40 degrees with pain, indicative of a 20 percent disability rating. There is no evidence of further limitation due to functional loss.  On October 25, 2012, the Veteran had back surgery.  The record is silent as to any other evidence during this 10 day period that would show the Veteran's back increased in severity.  Therefore, the evidence does not support a rating greater than 20 percent, and an increase is not warranted for the period from October 15, 2012 to October 25, 2012, when a temporary total rating was assigned until January 1, 2013.

With regard to the period beginning January 1, 2013, the Board finds that an increased rating to 40 percent is warranted.  The Board notes that the Veteran received a VA examination in February 2013 with ROM findings showing flexion limited to 55 degrees, without pain and limited to 20 degrees with pain. The examiner also reported less movement than normal, weakened movement, and excess fatigability, supporting functional loss due to his disability. At the Veteran's February 2016 VA examination, the Veteran's forward flexion was limited to 50 degrees, but was reduced to 45 degrees when pain was considered. The examiner also noted flare-ups which lasted several hours and restricted motion due to pain during this time. Given this evidence, the Board finds that, considering the impact of pain on motion and other aspects of functional loss, a 40 percent rating, but no higher is warranted for the period from January 1, 2013 to August 31,2017. To receive a higher rating, the Veteran would have to demonstrate unfavorable ankylosis of the lumbar spine, and there is no evidence of ankylosis in the record. 

Turning to the period beginning on August 31, 2017, the date of the Veteran's most recent VA examination, the Board finds that the evidence indicates that the Veteran's back disability decreased in severity, thus, a 20 percent rating, but no higher is warranted for this period.  At the August 31, 2017 examination, ROM findings showed forward flexion limited to 70 degrees, and his combined range of motion was 150 degrees, all indicative of a 10 percent disability rating. However, the examiner found evidence of pain with active motion and weight-bearing, and that pain limits functional ability with repeated use over time, thus, the Board finds that considering functional loss, a 20 percent rating is appropriate for this period. A higher rating is not warranted as the Veteran's range of motion does not meet the criteria for a 40 percent rating, and while the Veteran exhibited some functional loss, there was no additional functional loss after three repetitions, no flare-ups, no reported weakness, fatigability, and no guarding, and no muscle spasms.  The examiner further found that the Veteran does not use an assistive device, he had no prescribed bedrest for his IVDS, and no ankylosis. Therefore, the Board determines that a 20 percent rating, but no higher is warranted for the period beginning on August 31, 2017. 

      Bilateral Knee Disability

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and non-compensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and non-compensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

The Board notes that assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2017).  

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this case, the Veteran is seeking an increased rating for his bilateral knee condition.  Presently, the Veteran is rated at 10 percent disabling for his right knee disability, and 10 percent disabling for his left knee disability, both for painful motion.  After a thorough review of the evidence, the Board finds that an increased rating is not warranted at any time during the period on appeal.  The Board's conclusion is supported by the analysis below. 

In November 2008, the Veteran complained of right knee pain and swelling.  The Veteran reported developing pain, swelling, and stiffness while in service in April or May 2008, and that the swelling and discomfort resolved, but that he continues to have a constant diffuse pain, mild swelling, occasional pain with snapping and popping, but no catching or locking.  The examiner noted that the Veteran walks with a right-sided limp, both knees have physiologic valgus alignment, and his right knee has an effusion.  Range of motion of the right knee is 5 to 135 compared to 0 to 140 on the left.  The Veteran was diagnosed with advanced degenerative joint disease of the right knee with a small degenerative medial meniscal tear which contributes very little if at all to his current symptoms.  The examiner recommended weight loss, low-impact exercise, Tylenol, an unloader brace, steroid injections for his flare up at the time, and the possibility of a right knee anthroplasty in the future.  

In February 2010, the Veteran received a VA examination of his joints.  With regard to his knees, the Veteran reported that his left knee gives him no real problems, but that all of his problems have been with his right knee.  The veteran reports that he can walk two to three miles without any great difficulty, and that he walks a lot on a daily basis on his job and route as a mail carrier. He further reported that usually, bending causes him more discomfort than anything, and that stairs increase the pain in his right knee.  He denies swelling of the knee, but he states it feels like it is "hanging up on him" on a daily basis.  The Veteran further reported that he does not use a support brace, crutches, walkers, or any other devices, and that he has not had any cortisone injections, or any Hyalgan injections into this knee.  The Veteran reports not taking any medication at this time.  The examiner found that the knees are supple without any effusion, tenderness, and no ligamentous instability of either knee.  With regard to ROM findings, the Board notes that the examiner referenced findings for the right knee twice, and none for the left knee, which appears to be a clerical error, and one set of finding is for the left knee.  Specifically, the examiner noted ROM revealed right knee flexion was limited to 125 degrees, 124 degrees, and 125 degrees, and knee flexion on the right is 122 degree, 122 degrees, and 120 degrees.  Given that the Board cannot determine which set of ROM are for the right or left, the Board will just use the most limited ROM for both knees. Thus, 120 degrees of flexion will be the ROM for both knees for adjudication purposes from this examination.  

The examiner noted extension was limited to zero in both knees.  The examiner further found that both knees have mild crepitus, but the right knee is visually and on palpation slightly larger than the left knee.  The examiner found that x-rays show the Veteran has evidence of osteoarthritis of both knees, worse on the right than on the left, and characterized the Veteran's right knee as having moderate arthritis, but otherwise normal.  The examiner further noted that the Veteran is functionally getting along quite well.  The examiner noted that the Veteran's knees are not limited by fatigue, lack of endurance, or weakness.  

In his February 2013 knee examination, the Veteran reported that his right knee is now worse than the left.  He has a level of pain of 2 to 3 out of 10 daily which flare up to 7 to 8 out of 10 about three to four times per week.  The Veteran reported that his knees swell, and feel like they lock in extension.  The knees do not give way, but do fatigue.  The Veteran reported that he walks a lot on his route at work as a letter carrier, and that flexing to lower himself to a sitting position is not bad, but returning to an upright position is difficult where he requires the help from furniture or another person.  The Veteran further reported that his daily mobility has decreased extensively, and that he is extremely limited in his capabilities.  The Veteran reported difficulty climbing stairs, and getting out of an automobile.  After sitting or standing for any length of time, he reported having to take a minute or two for his knees to stabilize before being able to start walking again.  The Veteran reported that he does not use a knee brace, cane or crutch, and is receiving no new treatment for his knees.

With regard to flare-ups, the Veteran reported approximately 8 to 10 months ago, his knee flared up to the extent that he couldn't walk.  He further reported that generally, his swelling remains the same and does not get better or worse.  ROM findings showed both right and left knee flexion limited to 120 degrees, with no objective evidence of painful motion; and both right and left knee extension limited to 0 degrees with no objective evidence of painful motion.  The examiner noted no change in ROM after repetitive use testing.  The examiner further noted that the Veteran had tenderness or pain on palpation, and functional loss of less movement than normal, interference with sitting standing, and weight-bearing, but no weakened, fatigability, pain on movement, bilaterally.  The examiner further found no evidence of subluxation, instability, meniscal conditions, and that the Veteran did not use an assistive device.  The examiner diagnosed the Veteran with osteoarthritis of the knee, bilaterally.  

In February 2016, the Veteran had a VA examination of his knees.  The Veteran reported that his bilateral knee pain has progressed and that the daily Advil that he takes does not help.  He further reported that his right knee is more painful than the left and that he has episodes of "thunder bolt" type pain along the medial aspect of the joint with certain movements.  He noted that his knees feel stiff and that he has a hard time getting going after standing up, and needs a minute before he could start walking.  He relies heavily on his arms to push himself up into a standing position, and his daily aching pain is steady in nature with no major fluctuations or flare-ups.  The Veteran reported that he has popping, grinding, and a catching sensation bilaterally, with right knee greater than the left.  He further reported that he feels that his right knee is swollen constantly.

ROM findings for the Veteran's right and left knee showed flexion limited to 130 degrees, extension limited to 0.  The examiner diagnosed the Veteran with bilateral osteoarthritis, and noted evidence of pain that causes functional loss, pain on weight-bearing, and crepitus, bilaterally.  The examiner also noted tenderness to palpation over anterior medial, anterior lateral and medial joint line, bilaterally.  Repetitive use testing does not cause an additional functional loss or range of motion after three repetitions, bilaterally.  The examiner further noted that pain and fatigability, but not weakness or coordination, limit functional ability with flare-ups reducing flexion to 130 degrees, bilaterally.  The Veteran had no evidence of ankylosis, no subluxation, no instability, no recent history of effusion, no meniscal condition for the right or left knee, and that the Veteran used no assistive device.  With regard to functional impact, the examiner found that the Veteran would not be well-suited for labor-intensive employment requiring repetitive bending, squatting, carrying, lifting, or climbing type activities, but would be able to perform light to sedentary employment given bilateral knee objective findings today.

The Veteran received another VA examination in August 2017 in which the Veteran reported that his knee condition limited his ability to do his letter carrying job to the extent that he was given a less active job in the office for the last year of his employment, until he was eligible for retirement.  He further reported that he is less physically active, but still has knee pain, particularly when kneeling when he does yard work.  The Veteran reported no flare ups, and functional loss is mainly limited by pain.  Rom findings for the right knee showed flexion limited to 110 degrees, extension to 0.  The examiner noted pain on the exam, and that pain causes functional loss.  The examiner further noted that there was evidence of pain with weight-bearing, mild joint tenderness, but no evidence of crepitus.  ROM itself does not contribute to functional loss.  With regard to the left knee, ROM findings showed flexion limited to 105 degrees, extension to 0 degrees.  Like the right knee, the examiner noted pain on the exam, and that pain causes functional loss.  The examiner further noted that there was evidence of pain with weight-bearing, mild joint tenderness, but no evidence of crepitus.  ROM itself does not contribute to functional loss.

With regard to both knees, the examiner noted that the knee exams were painful for passive, active, and weight bearing, the Veteran exhibited no additional loss or range of motion after three repetitions for both knees, and that pain limits functional ability with repeated use over a period of time, but not weakness, fatigability or incoordination.  The examiner found no evidence of muscle atrophy, ankylosis, subluxation, lateral instability, recurrent effusion, nor meniscal conditions, or tibial and/or fibular impairment.  The examiner further noted that the Veteran does not use any assistive devices.  The examiner diagnosed the Veteran with degenerative arthritis, bilaterally, and concluded "this is essentially a painful condition" for both knees, noting that the mechanics of the knee and range of motion are still largely intact.  The examiner determined that physically active occupations that require walking, kneeling or stair climbing would not be feasible, and that sedentary occupations would be feasible for the Veteran. 

Considering the evidence as a whole, the Board finds that a rating greater than 10 percent is not warranted for the Veteran's right knee or left knee at any time during the appeal period, as the evidence shows that the Veteran's knee disabilities have not resulted in compensable limitation of motion or other functional limitations that would warrant a higher rating.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261. 

Throughout the appeal period, the evidence shows that the Veteran's ROM findings for flexion have been, at worst, limited to 110 degrees for the right knee, and 100 degrees for the left knee, and extension at 0 degrees bilaterally. These findings do not support a compensable rating for limitation of motion. The Board has also considered other diagnostic codes pertaining to the Veteran's knee disabilities; however, the evidence does not support a separate evaluation under and other diagnostic code at any time during the appeal period.  The Veteran has reported swelling, popping, grinding, and a "catching" sensation in both knees, and that he has more problems with his right knee.  However, there is no evidence of locking in either knee, thus, the provisions of Diagnostic Code 5259, are not met. As for Diagnostic Code 5258, this provision allows for a 10 percent rating of symptomatic dislocation of meniscal cartilage. There is no evidence of a meniscal condition with regard to the left knee, and at the November 2008 physician visit, the examiner found that the Veteran's right knee had a small degenerative medial meniscal tear; however, the examiner also determined that the meniscal tear probably contributes very little if at all to his current symptoms. Moreover, all future examinations and treatment fail to note a meniscal condition at all. Thus, the Board finds that it is asymptomatic.  Further, even if the condition was symptomatic, the Veteran is already in receipt of a 10 percent rating based on his knee symptomatology of pain on use, thus, assigned a separate 10 percent rating would be impermissible pyramiding. 38 C.F.R. § 4.14 (2017). 

Additionally, there is no evidence of instability, subluxation, ankylosis, or an impairment of the tibia or fibula or genu recurvatum. Thus, compensation under any of the other Diagnostic Codes governing evaluation of the knee are not applicable. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 5263 (2017).  

Furthermore, additional compensation for functional loss is not warranted as the record does not demonstrate fatigability, incoordination, weakness, or additional loss of function during flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Board recognizes that the Veteran reported that sitting, standing, walking long distances, and getting out of an automobile causes functional loss due to pain; however, he is being compensated for his limitations due to pain in the 10 percent rating currently assigned and there is no evidence in the record that is painful motion caused compensable limitation of motion. 


ORDER

Entitlement to a rating greater than 10 percent for lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) for the period from October 14, 2009 to October 15, 2012 is denied.  

Entitlement to a rating greater than 20 percent for lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) for the period from October 15, 2012 to October 25, 2012 is denied.

Entitlement to a 40 percent rating, but no higher, for lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) for the period from January 1, 2013 to August 31, 2017, is granted.

Entitlement to a 20 percent rating, but no higher, for lumbar spine status post laminectomy with IVDS (previously rated as lumbar spine status post laminectomy) for the period beginning on August 31, 2017 is granted.

Entitlement to a rating greater than 10 percent for right knee osteoarthritis is denied.

Entitlement to rating greater than 10 percent for left knee osteoarthritis is denied.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


